Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the word “stating” on line 2 is an obvious typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee: Pub. No. 2016/0338646).
Regarding claim 1, with parallel comments applying to patentably indistinct claim 9, Lee discloses a portable electrocardiograph (par. 0008) comprising: a recording section 300 configured to record data corresponding to electrocardiogram of a subject (pars. 0009, 0036, etc.); a detecting section (NFC interface 410, antenna 412 and that section of the microcontroller 440 responsible for processing the received NFC signals) configured to detect approach of a portable device 200 having a function to perform short-range wireless communication (NFC enabled device; pars. 0057, 0083); and a control section 440 configured to start recording of the data in the recording section in a case where it is satisfied a start condition including a fact that the approach of the device is detected by the detecting section (pars. 0057 and 0083).
Regarding claims 2 and 10, note par. 0083 wherein a power-on latch (start condition) is created in software such that if the portable device remains in proximity with antenna 412 long enough, the battery will be enabled and thus the device started.
Regarding claims 3, 11 and 12, see pars. 0057 and 0062 where the recording operation may be terminated by the user (i.e., a predetermined stop condition).  The device may further be powered down/stopped in the case where a predetermined stop condition is satisfied (e.g., a low “Enable-Batt” signal; see par. 0083).
Regarding claim 6, the NFC interface/antenna 410, 412 (or 110, 112) and the portion of the signal processor tasked with transmitting sensor data (see par. 0037) is considered a wireless communicating section for transmitting recorded data.
Regarding claims 7 and 15, note par. 0047.
Regarding claims 8 and 16, note pars. 0047 and 0077 where a condenser/capacitor may be configured to temporarily store power received from the portable device through the NFC interface.


Regarding claim 14, note the rejection of claim 6.  Device 200 comprises a corresponding communicating section configured to transfer the data received from the ECG to a predetermined server device (see pars. 0071, 0072).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shmueli et al. (Shmueli: WO 2012/140559) and Rhude (US. Pub. No. 2019/0329038).
Regarding claims 4, 5 and 13, Lee does not explicitly discuss use of the recited stop conditions.  Shmueli discloses in a related portable electrocardiograph device that initiates measurement of an ECG, the use of stop conditions 52, which stop ECG measurement after a predetermined time has elapsed, or after the irregular heart condition (arrhythmia) has stopped or after the heart has returned to normal (see for example page 3, par. 2).  Such a feature is well-known in the art as it conserves battery resources by avoiding needless measurement.
While Shmueli does not explicitly reference measuring the elapse of a predetermined time period from when the arrhythmia has disappeared (claims 5 and 13), it is implicit that a period of normal activity must pass before confidently proclaiming the end of an arrhythmia.  Such a prudent confirmation procedure prevents prematurely declaring the end of heart arrhythmias based on insufficient data such as a single normal cycle, as the heart rhythm may still be unstable, and/or spurious noise may be present.  Rhude, for example, discloses a system for identifying arrhythmias wherein it is taught that the end of an arrhythmia may be determined after failure to detect X out of Y arrhythmia events, or failure to detect X arrhythmia events in a predetermined elapsed period of time (pars. 0041, 0049, 0071).  Those of ordinary skill in the art with common sense would have considered the instruction to determine when an arrhythmia has stopped, or when normal activity has returned, to practically include a predetermined span of time during which abnormal activity was absent, or a predetermined time span during which normal activity existed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
September 8, 2022